Citation Nr: 0842334	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of basic eligibility for VA 
Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The claims folder has been rebuilt and is incomplete.  For 
this reason, the veteran's service dates can not be 
determined.  He died in 1944.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1. In an April 2004 decision, the RO denied basic eligibility 
for VA death benefits. A notice of disagreement was not 
received within the subsequent one-year period, and that 
decision is now final. 

2. Evidence submitted since the RO's April 2004 decision, by 
itself or when considered with previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's April 2004 decision and the claim of entitlement to VA 
death benefits is not reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance. 

The regulations governing VA's duties to notify and assist 
claimants are not applicable to the present claim, as it 
involves a question of law as to whether the appellant's late 
husband's service qualifies as active service for VA 
benefits.  See Manning v. Principi, 16 Vet. App. 534 (2002).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  

The above notwithstanding, the notes that the RO sent a 
notice letter to the appellant in November 2006.  In this 
regard, the Board notes that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Furthermore, VCAA notice errors are presumed prejudicial 
unless VA shows that the error did not affect the essential 
fairness of the adjudication.  To overcome the burden of 
prejudicial error, VA must show (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the November 2006 letter informed the appellant of the 
evidence necessary to substantiate the claim.  The letter 
also apprised her of the division of responsibilities between 
VA and a claimant in developing an appeal.  

As the claim at issue had been previously denied, the Board 
calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
That case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In the present case, the November 2006 notice letter is 
deficient because it failed to identify the basis for the 
prior denial.  Again, there is a presumption of prejudice 
with respect to notice deficiencies.  However, such 
presumption is here overcome as other communications of 
record, specifically the January 2007 RO and the April 2007 
statement of the case, would lead a reasonable person to 
understand what was required to substantiate the claim. 

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, all known and available records relevant 
to the issues on appeal have been obtained and associated 
with the claims file; and the appellant has not contended 
otherwise.  Accordingly, it is determined that VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II New and Material Evidence 

In an April 2004 decision, the RO denied the appellant's 
claim for DIC benefits.  The basis for the denial was that 
none of the requested documents to substantiate her claim 
were received.  Specifically the requested documentation 
included her spouse's service record, death certificate, a 
marriage certificate, an affidavit for Philippine Army 
Personnel or medical evidence showing that her spouse died in 
service or that his death was connected to service. 

A notice of disagreement was not received within the 
subsequent one-year period.  As such that April 2004 
determination became final.  See 38 U.S.C.A. § 7105.  

Prior unappealed decisions are final. However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a). When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers. Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2008).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered. At the time of the prior denial no evidence had 
been submitted to substantiate any element of the appellant's 
claim. 

Since the prior final decision, evidence has been added to 
the claims file. The additional evidence of record consists 
of documents relating to the appellant's marriage, to her 
spouse's death and to her spouse's veteran status.  
Specifically submitted were a November 1976 recognized 
casualty roster from the Republic of the Philippines which 
reported that appellant died on November [redacted], 1944; August 
2006 letters from the office of civil registrar which 
certified that there were no records of death for appellant's 
spouse and that the records from 1944 were destroyed by 
bombings in the war; a July 1972 letter from the local 
municipality which stated that the marriage certificate may 
have been lost or destroyed when the building was occupied by 
Japanese forces; a January 2007 joint affidavit of marriage 
executed by A.G. and E.G who attested that they witnessed the 
appellant's marriage in 1940; and, a December 2006 VA Form 
07-3101 which certified that appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces. 

The additional evidence does not constitute new and material 
evidence as it does not support any basis necessary to 
substantiate the claim.  The additional evidence actually 
counters the appellant's claim as it establishes that her 
spouse did not have service in the armed forces of the United 
States.  In this regard, service in the Philippine Scouts and 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40.  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203.  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994). 

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997).  The service 
department's findings are binding and conclusive upon VA.  VA 
does not have the authority to alter the findings of the 
service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, if the United States service department does 
not verify the claimed service, the applicant's only recourse 
lies within the relevant service department, not with VA.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

The appellant's late husband had no qualifying service in the 
United States Armed Forces, and as such, he is not a 
"veteran" for VA benefits purposes.  

Based upon the foregoing, the appellant is not eligible for 
DIC benefits or nonservice-connected death pension under the 
laws administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

New and material evidence having not been receiving, the 
application to reopen the claim for basic eligibility for VA 
death benefits is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


